Citation Nr: 0022861	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-01 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

Whether new and material evidence has been presented to 
reopen a claim for service connection for a back condition, 
to include arthritis of the lumbar spine.  

Entitlement to service connection for arthritis of the legs.  



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from April 1942 to August 
1945.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island, in January 1998 which denied the claimed benefits.  

In September 1980, the RO wrote the veteran that no further 
action could be taken on his application for service 
connection for a back condition until he submitted medical 
evidence.  A rating decision in November 1985 denied service 
connection for a back condition, claimed at that time as 
degenerative disk disease.  


FINDINGS OF FACT

1.  Service connection for a back condition was denied by a 
November 1985 rating decision.  The veteran was notified of 
that decision and did not appeal.  

2.  Evidence added to the record since November 1985 is 
merely cumulative of evidence that was then of record and 
that was considered by the RO in November 1985.  

3.  The is no medical evidence that the veteran had arthritis 
of the legs (or any other leg condition) during service or 
during the first year after his separation from service.  
There is no medical evidence that the veteran currently has 
arthritis of the legs (or any other leg condition).  The 
claim for service connection for arthritis of the legs is not 
plausible.  


CONCLUSION OF LAW

1.  Evidence received since the unappealed November 1985 
rating decision, which denied the veteran's claim for service 
connection for a back condition, is not new and the claim is 
not reopened; the November 1985 rating action is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§  
3.156(a), 3.160(d), 20.302, 20.1103 (1999).  

2.  The claim for service connection for arthritis of the 
legs is not well grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The service medical records are largely unavailable, having 
been lost in the 1973 fire at the National Personnel Records 
Center.  The only reports that are of record consist of a 
hospital report, noting evaluation for an unrelated ailment, 
and the veteran's separation qualification record, which does 
not refer to any clinical findings or disorder.  

In July 1978, the veteran filed a claim for service 
connection for a "spot on the base of [his] spine."  

A private medical report, dated in May 1974 and received in 
August 1978, indicates that the veteran had been injured in 
an industrial accident the previous day, injuring his back.  
He complained of sacrococcygeal pain.  No x-rays were 
obtained; heat was prescribed.  

In October 1978, the RO wrote the veteran advising him that 
further action could not be taken on his service connection 
claim unless he submitted evidence showing that the claimed 
condition was incurred in or aggravated by service and that 
it still existed.  

Received in August 1980 were statements from two friends of 
the veteran and his mother.  The statements each report the 
author's recollection that the veteran complained of back 
soreness during the mid-1940s and subsequently after service.  
The RO again wrote the veteran in September 1980, advising 
him that he must submit medical evidence before his 
application could be "approved" and that further action 
could not be taken until that information was received.  

In November 1985, the veteran submitted a letter from a 
private physician, dated in November 1985, who stated that he 
had been treating the veteran for back pain.  He noted that 
the veteran had a history of back pain for many years, since 
his discharge from service, and that he claimed to have had 
back pain while in service.  The physician indicated that the 
veteran had seen another private physician for back pain 
sometime after 1945 and that x-rays were "apparently" done 
in 1946 or 1947, but that the results of the x-rays could not 
be obtained.  The physician reported that x-rays taken in 
1979 demonstrated hypertrophic lipping of the lumbar 
vertebrae, and that x-rays obtained in November 1985 showed 
degenerative disk disease at L3-4.  

A rating decision in November 1985 denied service connection 
for a back condition.  The decision discussed all of the 
evidence of record, including the November 1985 private 
physician's letter, and concluded that the evidence did not 
establish service incurrence of a current back disability.  
The veteran was notified and did not appeal.  

The only medical evidence that veteran has submitted since 
November 1985 is a copy of a hospitalization report dated in 
July 1948 that is essentially blank, except for the notation 
that x-rays were taken of the veteran's sacroiliac area; no 
report of the x-rays or any other clinical data were noted.  

Analysis 

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991).  Such a determination 
requires a finding of a current disability which is related 
to an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
1 year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Back condition 

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim or absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a three-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999).  
The first step is to determine whether new and material 
evidence has been presented or secured since the time that 
the claim was previously and finally disallowed on any basis.  
It should be pointed out that, in determining whether 
evidence is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Further, evidentiary assertions by the appellant must be 
accepted as true for these purposes, except where the 
evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993).  Lay assertions of medical 
causation or diagnosis do not constitute credible evidence, 
as lay persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, involving a 
determination as to whether, based on a review of all of the 
evidence, both old and new, the claim is well grounded.  If 
it is determined that the claim is well grounded, then the 
analysis proceeds to the third step, i.e., evaluating the 
merits of the claim, but only after ensuring that the duty to 
assist the claimant under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(1999).  

The Board notes that the November 1998 statement of the case 
and February 1999 supplemental statement of the case used the 
"reasonable possibility of changing the outcome" test for 
material evidence as set forth by the Court in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  That test was rejected by 
the United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The May 2000 
Remand directed the RO to consider the veteran's application 
to reopen his service connection claim under the provisions 
of 38 C.F.R. § 3.156.  Subsequently, the RO issued a 
supplemental statement of the case in May 2000 that again 
contained the "reasonable possibility" language.  However, 
the supplemental statement of the case specifically found 
that the evidence added to the record since the 1985 rating 
decision was not new; no reliance whatsoever was placed on 
the "reasonable possibility" language.  Therefore, the 
veteran is not prejudiced by the Board's consideration of the 
appeal.  There is no procedural defect requiring Remand.  

Further, although the November 1985 rating decision stated 
that recently submitted evidence was not new, it clearly 
considered all of the evidence of record in denying service 
connection for a back condition.  The Board finds, therefore, 
that that decision was "on the merits" of the veteran's 
claim.  The veteran was notified of that decision and did not 
file a notice of disagreement within one year after he was 
notified.  That decision, accordingly, is final.  

The evidence that was of record in November 1985 showed that 
the veteran injured his back in an industrial accident in May 
1974.  The record at that time did not show the presence of 
any back condition or any back symptoms prior to 1974.  A 
November 1985 letter from a private physician noted that he 
had been treating the veteran for back pain.  The letter also 
recorded the veteran's history of back pain "for many years, 
since his military discharge in 1945," including "while in 
the military service."  

In conjunction with his current application to reopen his 
claim, the veteran has stated that he experienced soreness in 
his back for some time after service, which he attributed to 
sleeping on cold ground and generally to his "combat actions 
overseas."  The veteran's representative has argued that 
"it is quite plausible that his conditions are related to 
the exposure of extreme temperature changes for three years" 
during service as a combat engineer.  The representative has 
pointed to 38 U.S.C.A. § 1154(b), arguing in effect that 
service connection for a back condition should be presumed.  

First, the Board would point out that the Federal Circuit, in 
Collette v. Brown, 82 F.3d 389 (1996), indicated that 
§ 1154(b) "makes it abundantly clear that special 
considerations attend the cases of combat veterans." The 
Federal Circuit held, however, that § 1154(b) does not create 
a statutory presumption that a combat veteran's alleged 
disease or injury is service-connected.  Thus, no presumption 
applies in this case.  

It should also be noted that the United States Court of 
Appeals for Veterans Claims (Court) held in Kessel v. West, 
13 Vet. App. 9 (1999) (en banc), that § 1154(b) has 
application only after a service connection claim has been 
determined to be well grounded.  Kessel, at 13 Vet. App. 19.  
Thus, pursuant to Elkins, consideration of § 1154(b) is not 
appropriate until the third step in our analysis, only after 
it has been found that new and material evidence has been 
presented and only after it is determined that the claim is 
well grounded.  Similarly, the representative's argument that 
the provisions of 38 U.S.C.A. § 5107(b) (benefit of the 
doubt) should be considered is also inapt, because that 
section also is applicable after a claim is determined to be 
well grounded.  In light of the Board's action herein, 
neither § 1154(b) nor § 5107(b) is applicable in this case.  

The veteran's statements themselves are not new.  His current 
contentions are basically the same as they were in 1985-that 
he developed a back condition in service and that he has 
experienced back symptoms continuously since that time-and 
so are merely cumulative.  Moreover, to the extent that his 
statements purport to provide medical evidence that he had a 
back condition in service and that his current back condition 
is related to the symptoms he had in service, those 
statements do not constitute competent evidence, since he is 
not shown to have any medical expertise to enable him to 
offer such evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

The only medical evidence that has been added to the record 
since November 1985 is a copy of what appears to be the 
record of a private emergency room visit in 1948.  The 
virtually blank form notes that x-rays of the veteran's 
sacroiliac area were obtained, but it does not contain a 
report of the x-ray findings or any other pertinent 
information whatsoever.  

The only information that the 1948 treatment record provides 
is that he was seen for complaints of back pain at that time.  
However, evidence that was of record at the time of the 
November 1985 rating decision also showed that the veteran 
had complained of back pain after service.  The Board finds 
that the medical documentation of that fact, without any 
abnormal clinical or x-ray findings and without any diagnosis 
of any back disorder at that time, provides no new 
information regarding the issue of service connection than 
did the evidence that was previously of record and previously 
considered.  The bare hospital report that has been submitted 
is not equivalent to a medical nexus opinion which might 
provide evidence that is corroborative of a similar medical 
opinion that was previously considered.  While the 1948 
report was not physically of record in 1985, it is no more 
than merely cumulative of evidence that the RO considered in 
1985 and so is not new.  

Accordingly, the Board concludes that none of the evidence 
that has been added to the record since November 1985 is new.  

The Board's determination that the evidence is not new 
terminates the requirement for further analysis.  If it is 
not new, it cannot be new and material to reopen the claim.  
Vargas-Gonzalez v. West, 12 Vet. App. 63 (1998).  Therefore, 
the veteran's claim is not reopened.  

Arthritis of the legs

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); see also Carbino v. Gober, 
10 Vet. App. 507 (1997).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 
(1990).  In Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992), 
the Court held that a claim must be accompanied by supportive 
evidence and that such evidence "must justify a belief by a 
fair and impartial individual' that the claim is plausible."  
For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Only the evidence in 
support of the claim is to be considered in making that 
determination and, generally, a presumption of credibility 
attaches to that evidence.  Epps v. Brown, 9 Vet. App. 341, 
343-44 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table). 

The quality and quantity of the evidence required to meet the 
veteran's burden of necessity will depend upon the issue 
presented by the claim.  Where the issue is factual in 
nature, e.g., whether an incident or injury occurred in 
service, competent lay testimony, including a veteran's 
solitary testimony, may constitute sufficient evidence to 
establish the claim as well grounded.  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  

Evidentiary assertions by the appellant must be accepted as 
true for purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible.  King v. Brown, 5 Vet. App. 19 (1993).  
However, a claimant would not meet his burden merely by 
presenting lay testimony, including his own, as lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions of 
medical causation or diagnosis cannot constitute evidence to 
render a claim well grounded under § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. at 610-11 (1992).  

As noted above, neither 38 U.S.C.A. § 1154(b) nor 38 U.S.C.A. 
§ 5107(b) is applicable.  

In this case, there is no medical evidence that the veteran 
had arthritis of the legs (or any other leg condition) during 
service or during the first year after his separation from 
service.  Moreover, there is no medical evidence that he 
currently has arthritis of the legs (or any other leg 
condition).  Thus, none of the criteria set forth in Epps are 
met.  

In the absence of such evidence, the veteran's claim is not 
plausible.  The claim is not well grounded and so must be 
denied.  


ORDER

New and material evidence not having been presented, the 
claim for service connection for a back condition is not 
reopened.  

The claim for service connection for arthritis of the legs is 
not well grounded.  



		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

